Citation Nr: 0919969	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-28 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for residuals of 
injuries sustained in a car accident.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to afford the Veteran proper VCAA notice.  The action 
specified in the December 2007 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  An August 1999 administrative decision determined that 
the Veteran was not eligible for VA benefits based on the 
character of his discharge; the Veteran did not appeal

2.  Evidence received since the August 1999 administrative 
decision is not new and material and the Veteran's claim 
cannot be reopened.  


CONCLUSIONS OF LAW

1.  The August 1999 RO decision that denied entitlement to 
service connection for residual of injuries sustained in a 
car accident on the basis that the Veteran's discharge was 
dishonorable for VA purposes is final.  38 U.S.C.A.  
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
August 1999 RO decision and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence of record shows that in February 1987, the Veteran 
was involved in a vehicle accident that resulted in serious 
injury to himself and death to two others.  The Veteran was 
given an "other than honorable" discharge from the Marine 
Corp based on the fact that he was convicted of two counts of 
vehicular manslaughter and driving under the influence of 
alcohol in connection with the February 1987 accident.  

In March 1998, the Veteran filed a claim for the residuals of 
the injuries sustained in this accident.  

The RO reviewed the circumstances surrounding the Veteran's 
discharge and determined that the Veteran's discharge was 
dishonorable for VA purposes and that the Veteran was not 
entitled to VA benefits.  The Veteran did not appeal.  

In October 2004, the Veteran again attempted to claim 
entitlement to service connection for the residuals of 
injuries sustained in the 1987 car accident.  The RO 
determined in a November 2004 decision that the Veteran had 
failed to present any new and material evidence.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the appellant's prior claim because it 
determined that the Veteran's character of discharge was 
dishonorable for VA purposes.  Thus, for evidence in this 
case to be considered new and material, it must show that the 
Veteran's discharge was not dishonorable.  

The Veteran has submitted little evidence since 1999, other 
than his statements in his October 2004 claim and December 
2004 notice of disagreement and an October 2004 letter from a 
social worker, A.S., stating that the Veteran asserts that he 
was told at the time of the February 1987 accident that he 
would receive all VA benefits including compensation and a 
lifetime pension.

The Veteran appears to make the following three arguments: 
First, that the February 1987 accident was an aberration in 
an otherwise exemplary military career; second, that he was 
not dishonorably discharged from service; and third, that he 
was promised VA benefits at the time of the accident.

The Board notes that the Veteran's discharge was not 
characterized as dishonorable by the Marine Corp, but rather 
as "other than honorable."  However, 38 C.F.R.  § 3.12(d) 
provides that a discharge or release because of an offense 
involving moral turpitude (this includes, generally, 
conviction of a felony) is considered to have been issued 
under dishonorable conditions.  A discharge or release from 
service under one of the conditions specified in 38 C.F.R. § 
3.12 is a bar to the payment of benefits unless it is found 
that the person was insane at the time of committing the 
offense (which is not contended in this case).  38 C.F.R. § 
3.12(b) (2008).

A September 1988 memo with the subject heading of 
"Notification of Separation Proceedings" indicates that the 
Veteran's commanding officer had recommended that the Veteran 
be discharged from the Marine Corps "by reason of misconduct 
due to commission of a serious offense."  Specifically, the 
commanding officer referred to the Veteran's "involvement of 
a discreditable nature with civilian authorities as evidenced 
by commission of a serious offense, to wit: two counts of 
vehicular manslaughter and driving under the influence of 
alcohol."  

The August 1999 administrative decision makes it clear that 
the RO considered the circumstances surrounding the February 
1987 accident and the nature of the Veteran's discharge 
before determining that his discharge was of a dishonorable 
character.  Certainly the Veteran's conduct as it related to 
the February 1987 vehicle accident and which resulted in both 
criminal convictions and his discharge from service could be 
considered an act of moral turpitude, rendering his discharge 
dishonorable under 38 C.F.R. § 3.12(d) and barring 
entitlement to VA benefits.  

The Veteran has not presented any evidence that he has been 
successful in having the Service Department Discharge Review 
Board or the Service Department Board for Correction of 
Military records change the character of his discharge, nor 
has he presented any evidence that he was insane at the time 
of the accident.  

Concerning the Veteran's military record prior to the 1987 
accident, generally, the entire period of service constitutes 
one period of service, and entitlement to VA benefits will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).  Thus, 
regardless of the character of the Veteran's service prior to 
1987, the fact remains that he was discharged under other 
than honorable circumstances due to his involvement in a 
drunk driving accident that claimed the lives of two people 
and this is sufficient to render his service dishonorable for 
VA purposes under 38 C.F.R. § 3.12(d) and bar entitlement to 
VA benefits.  

Finally, any assurances that medical personnel may have 
offered the Veteran regarding his eligibility for 
compensation benefits at the time of his February 1987 
accident were not an official determination by VA that the 
Veteran met the statutory requirements for VA benefits and as 
such are irrelevant to the issue of the Veteran's entitlement 
to service connection for residual injuries from the 1987 car 
accident.  

The Veteran's arguments and the October 2004 letter from 
A..S. do not constitute new and material evidence sufficient 
to reopen his prior claim.  Thus, as no new and material 
evidence has been submitted, the appellant's claim for 
entitlement to service connection for residuals of injuries 
from a car accident cannot be reopened.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in January 2008 that informed him of what 
evidence was required to reopen his prior claim and how to 
substantiate his claim and of the claimant's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and 
effective dates.  

However, this notice letter was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the January 2008 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

It appears that all evidence necessary for a fair 
adjudication of the claim is of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


